Citation Nr: 9923977	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  97-29 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North 
Carolina



THE ISSUE

Entitlement to an increased evaluation for the service-connected 
lumbosacral strain, currently rated 10 percent disabling.  



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel




INTRODUCTION

The veteran had active military service from February 1979 to June 1988.  

This matter came before the Board of Veterans' Appeals (Board) on appeal 
from an August 1995 rating decision by the RO.  



REMAND

The veteran's claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  A claim for increased rating is generally well 
grounded under § 5107(a) when an appellant indicates he has suffered an 
increase in disability.  Proscelle v. Derwinski, 2 Vet. App. 609 (1992).  
As the claim is well grounded, VA has a duty to assist the veteran in the 
development of the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In 
the context of an increased rating claim, VA's duty to assist includes 
providing a veteran with a complete examination of his service-connected 
disability.  Wilson v. Derwinski,  2 Vet. App. 16 (1991).  

In the present case, the veteran maintains that his service-connected low 
back disorder is more disabling than currently evaluated.  He testified at 
an April 1996 personal hearing on appeal that he receives chiropractic 
treatment for back pain on a regular basis for his low back disability.  He 
said that he is precluded from extensive lifting and any kind of bending 
over due to back discomfort.  He further testified that his service-
connected disability has caused periods of absences from his employment.  

On VA examinations in July 1995 and November 1997, the veteran described 
lower back pain and discomfort with prolonged bending and heavy lifting.  
He further indicated on his November 1997 VA examination that he was to be 
evaluated by a "back specialist" later that month.  In examining the 
veteran's lumbosacral spine, the veteran's VA examiners failed to fully 
describe his functional disability due to pain and weakness as mandated by 
38 C.F.R. §§ 4.40 and 4.45 (1998).  In DeLuca v. Brown, 8 Vet. App. 202 
(1995), it was indicated that it was essential that rating examiners 
adequately portray the functional loss resulting from service-connected 
disability.  

In view of the above, this case is REMANDED to the RO for the following:

1.  The RO should take appropriate steps to contact the 
veteran in order to request that he identify the names, 
addresses and approximate dates of treatment for all VA 
and non-VA health care providers who have treated him 
for his service-connected low back since October 1997.  
After securing the necessary releases, the RO should 
attempt to obtain copies of pertinent treatment records 
identified by the veteran in response to the request 
and associate them with the claims file.  

2.  The veteran should be scheduled for an orthopedic 
examination to evaluate the current severity of his 
service-connected lumbosacral strain.  The claims 
folder and a copy of this REMAND must be made available 
to, and reviewed by, the examiner in conjunction with 
the examination.  Any indicated test or studies should 
be completed.  The examiner's report should fully set 
forth all current complaints and pertinent clinical 
findings, and should describe in detail the presence or 
absence and the extent of any functional loss due to 
the veteran's service-connected low back disability.  
Consideration should be given to any loss due to 
reduced or excessive excursion, to an decreased 
strength, speed, or endurance, or due to absence of 
necessary structures, deformity, adhesion, or defective 
innervation.  In particular, the examiner should 
comment on any functional loss due to weakened 
movement, excess fatigability, incoordination, or pain 
on use, and should state whether any pain claimed by 
the appellant is supported by adequate pathology, e.g., 
muscle spasm, and as evidenced by visible behavior, 
e.g., facial expression or wincing on pressure or 
manipulation.  The examiner's inquiry in this regard 
should not be limited to muscles or nerves but should 
include all structures pertinent to movement of the 
lumbar spine.  In addition, the examiner should express 
an opinion as to whether pain or other manifestations 
occurring during flareups or with repeated use could 
significantly limit functional ability of the affected 
part.  To the extent possible, the examiner should 
portray the degree of any additional range of motion 
loss due to pain on use or during flareups in degrees 
of lost motion in all planes of motion of the lumbar 
spine.  All opinions expressed should be supported by 
reference to pertinent evidence.  

3.  Following completion of the development requested 
hereinabove, the RO should then review the veteran's 
claim.  If it remains denied, he should be furnished 
with an appropriate supplemental statement of the case 
and given an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the Board for the 
purpose of appellate disposition.  

No action is required of the veteran until he is notified.  The purpose of 
this REMAND are obtain clarifying information and to meet due process 
considerations.  The veteran may furnish additional evidence and argument 
while the case is in REMAND status.  Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  

This claim must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the Board and 
the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of Veterans 
Appeals.  This remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).  







